SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 TerreStar Corporation (Name of Subject Company (Issuer)) and TerreStar Holdings Inc. (Name of Additional Filing Person (Offeror)) Series A Cumulative Convertible Preferred Stock of TerreStar Corporation, Par Value $0.01 Per Share Series B Cumulative Convertible Preferred Stock of TerreStar Corporation, Par Value $0.01 Per Share Series C Preferred Stock of TerreStar Corporation, Par Value $0.01 Per Share Series D Preferred Stock of TerreStar Corporation, Par Value $0.01 Per Share Series E Junior Participating Preferred Stock of TerreStar Corporation, Par Value $0.01 Per Share Series A Preferred Stock of TerreStar Networks Inc., Par Value $0.01 Per Share Series B Preferred Stock of TerreStar Networks Inc., Par Value $0.01 Per Share (Title of Class of Securities) 881451207Series A Cumulative Convertible Preferred Stock of TerreStar Corporation 881451306 Series B Cumulative Convertible Preferred Stock of TerreStar Corporation (CUSIP Number of Class of Securities) Douglas Brandon General Counsel and Secretary 12010 Sunset Hills Road 6th Floor
